Citation Nr: 0323763	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  02-07 691	)	DATE
	)
	)


THE ISSUE

Whether an April 1990 decision of the Board of Veterans' 
Appeals, which denied a claim for service connection for 
residuals of a back injury, should be revised or reversed on 
the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on motion by the veteran alleging 
CUE in a Board decision issued in April 1990.  The Board 
notes that the veteran's request for Reconsideration of the 
April 1990 Board decision was denied by the Board on June 17, 
2002.


FINDINGS OF FACT

The Board's April 1990 decision denying a claim for service 
connection for residuals of a back injury was not based on 
CUE as it represented a reasonable application of the known 
facts to the law then in existence.


CONCLUSION OF LAW

The Board did not commit CUE in an April 1990 decision by 
denying a claim for service connection for residuals of a 
back injury.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1403, 20.1404 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran (moving party) has filed a request for revision 
of an April 1990 Board decision, which denied a claim for 
service connection for residuals of a back injury, on the 
grounds of CUE.  He essentially contends that the Board 
committed CUE by improperly substituting its own 
unsubstantiated opinion in place of a medical opinion 
supportive of his claim.  He articulated his argument in a 
VA Form 21-4138 filing, received in December 2001, as 
follows:

This is to respectfully request 
reconsideration due to obvious error of fact 
or law in BVA decision Docket No. 89-46 982 
dated 4/9/90 in which denied service 
connection for residuals of back injury.

BVA Decision Page 2 THE EVIDENCE 4th paragraph 
states that "a letter from Vance C. Roy, MD, 
states that the veteran's present disability 
is compatible with the injury received during 
service.  Dr. Roy is of the opinion that they 
are directly related."

While it may be the opinion of the Board 
Member that the current back problem is not 
related to the injury in service, it cannot be 
ignored that the Court has previously ruled 
that the opinion of the non-medical personnel 
cannot outweigh that of the doctor's findings.  
Hanson 2 Vet App 512 and Bailey, 1 [V]et App 
441.

BVA Decision Page 4 DISCUSSION AND EVALUATION, 
last paragraph, states that "the numerous 
private statements from the veteran's 
acquaintances and the August 1988 letter from 
Dr. Roy, while helpful, do not in themselves 
establish that the veteran sustained a chronic 
back disability in service for which SC may be 
granted."

According to CFR[]3.103, in weighing the 
balance of all positive and negative evidence, 
which does not satisfactorily prove or 
disprove the claim, Reasonable Doubt should 
play a major factor and that doubt should be 
"resolved in favor of the veteran."

I respectfully request that BVA reconsider 
this decision and rule in favor of the veteran 
and award him service connection for his back 
condition.

Motions for review of prior Board decisions on the grounds 
of CUE are adjudicated pursuant to the Board's Rules of 
Practice at 38 C.F.R. §§ 20.1400-1411 (2002).  A motion 
alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged CUE, or errors of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
different but for the alleged error.  38 C.F.R. § 20.1404(b) 
(2002).  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the requirement of the pleading requirements, and 
must be dismissed without prejudice.  Id.  The Board notes 
that it has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  38 C.F.R. § 20.1400 
(2002).

CUE is defined as a very specific and rare kind of error of 
fact or of law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a) (2002).  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Id.

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that 
existed when that decision was made.  38 C.F.R. § 20.1403(b) 
(2002).  However, to warrant revision on the grounds of CUE, 
there must have been an error in the Board's adjudication of 
the appeal which, had it not been made, would have 
manifestly changed the outcome when it was made.  If it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2002).  There are 
certain enumerated examples of situation that are not 
considered CUE which includes the following: 

(1)  Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.

(2)  Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3)  Evaluation of evidence.  A disagreement 
as to how the facts were weighed or evaluated.

38 C.F.R. § 20.1404(d) (2002).

Additionally, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in 
the interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1404(e) (2002).  The above-cited regulatory authority 
was promulgated with the intent to adopt the CUE standard as 
set forth by the Court of Appeals for Veterans Claims 
(Court).  See 63 Fed. Reg. 27534, 27536 (1998).  The Board 
may therefore rely on the prior precedential decisions of 
the Court as to what exactly constitutes a valid claim of 
CUE.

Briefly summarized, the veteran's service medical records 
reveal that he presented to the infirmary on October 25, 1967 
with complaint of a sore back after falling from a ladder.  
His initial examination findings included soreness of the 
lumbar area with range of motion limited to 50 degrees of 
flexion and 50 degrees of left lateral bending and rotation.  
He underwent 2 days of quarters or dispensary treatment 
consisting of Robaxin, Darvon and diathermy treatment.  He 
was discharged to duty on October 27, 1967 with a diagnosis 
of "strain of lumbar region."  There were no further 
records of treatment for back disability for the veteran's 
remaining tour of duty.  On his separation examination, dated 
August 28, 1968, the veteran certified under the penalties 
associated with false statements of not having "BACK TROUBLE 
OF ANY KIND," and his physical examination indicated a 
normal clinical evaluation of the "SPINE, OTHER 
MUSCULOSKELETAL."

The claims folder reflects that the veteran first filed a 
claim for non-service connected pension benefits in June 
1986.  At that time, he reported the nature of his back 
injury and date of onset as follows:

"9-27-84 - injured back on job.  Slipped in 
oil and fell, injuring lower back and 
experiencing leg pain."

Private medical records associated with the claims folder 
shortly after the veteran's filing of the claim reflect his 
treatment for back injury beginning in October 1984.  Removal 
of herniated nucleus pulposus at left L5 was performed by 
Vance C. Roy, M.D., in February 1985.  A February 14, 1985 
admission record prepared by Dr. Roy noted the veteran's past 
history of "previous episodes of lower back pain 
unassociated with radicular pain over about 4 years."  An 
August 1985 record prepared by Dr. Roy similarly reflected a 
history of the veteran having "some low back difficulties 
over a period of several years without disc herniation until 
the recent difficulty in February."

The veteran next filed a claim for service connection for 
back injury by means of a VA Form 21-4138 filing received in 
August 1988.  At that time, he presented the following 
argument in support of his claim:

I was stationed in Germany with the 97th 
Engineer battalion.  I was working in the 
supply room putting supplies on a shelf - 
standing on a ladder.  The ladder fell out 
from under me and I fell hitting the floor, 
injuring my lower back.  
I was treated for this condition while 
stationed in Germany.
I continued to have back pain after I got out 
of service, but I treated myself at home.
In 1984, I fell on the job reinjuring my back.  
I feel my back already being weakened from the 
fall in service may have contributed to me 
hurting my back again, making me more 
susceptible to the injury I received.

At that time, the veteran submitted a Disability Pension 
Petition with The Firestone Tire & Rubber Company prepared by 
Dr. Roy which indicated that the veteran was first examined 
on October 1, 1984.  Dr. Roy provided a diagnosis of 
herniated lumbar disc at left L5 resulting in back and lower 
extremity pain.  The veteran was noted to have suffered 
irreparable nerve root damage in the form of persistent pain, 
but there was no reference to this injury being incurred in 
service.  A November 1987 doctor affidavit revealed an 
additional diagnosis of degenerative disease.  An August 1988 
statement from Dr. Vance, also submitted with the original 
filing of claim, stated as follows:

"[The veteran's] difficulties with disc 
herniation and the residual since 1984 are 
compatible with the history of previous 
injury to his back while on active duty.  It 
is my opinion this man's previous injuries 
and his present difficulties are directly 
related."

In May 1989, the veteran appeared before the RO with his wife 
to present testimony in support of his claim.  He testified 
to back pain symptoms which became progressively worse 
several weeks following his initial in-service injury.  He 
reported having received military treatment which included a 
radiation-type treatment while lying on a flat table.  To the 
best of his recollection, he recalled being told that his x-
ray examination did not detect any abnormality.  However, he 
noted that an x-ray examination would not detect a ruptured 
disc.  He also recalled declining the option of exploratory 
surgery.  He thought that the service medical records which 
only showed a two day loss of work was inaccurate or in 
error.  He also indicated that he stopped seeking treatment 
despite the fact that he continued to experience back 
difficulties.  He also didn't report his back trouble on his 
separation examination as he was told by a sergeant in charge 
that such a statement would delay his processing, and that 
reporting such problems might affect his future 
employability.  His wife testified that her husband never 
manifested back problems prior to his service injury, and 
that he manifested back problems continuously thereafter.

In further support of his claim, the veteran submitted lay 
statements from various individuals with personal knowledge 
of facts pertaining to his back disability.  A business 
associate since 1965 recalled the veteran's statements that 
his symptoms of radiating back pain with a limp were 
attributable to an in-service injury.  Several statements 
indicated that the veteran did not have back problems prior 
to service, but had continuous problems thereafter.  Two co-
workers noted their awareness of the veteran's back problems 
since 1968.

In April 1990, the Board denied the veteran's claim for 
service connection for residuals of a back injury.  In so 
doing, the Board clearly conducted a review of all the 
pertinent evidence of record involving the service medical 
records, the veteran's testimony and statements of record, 
the numerous lay statements from individuals professing 
knowledge of the veteran's pre-service and post-service 
symptoms, and the post-service medical evidence of record, to 
include the August 1988 statement by Dr. Roy.  See April 1990 
Board decision, pp. 2 and 3.  The Board also cited the 
pertinent law extant of the time of decision, to include the 
statutory standard for service connection claims (38 U.S.C. 
§ 310) and the regulatory provisions concerning the evidence 
required to show the existence of a chronic disease in 
service (38 C.F.R. § 3.303(b)).  The Board discussed and 
evaluated the evidence as follows:

The veteran contends that his present back 
disorder is related to the injury to his back 
when he fell from a ladder in service in 
October 1967.

Service medical records show that the veteran 
did fall from a ladder in October 1967.  He 
was seen with complaints of a sore back over 
the lumbar area.  Back motion was limited to 
50 degrees of flexion and 50 degrees' left 
bending.  The veteran received treatment with 
heat and medication.  However, there is no 
evidence of any further treatment in service 
following this initial consultation and the 
veteran's separation examination is negative 
for any indication of a back disability.  The 
earliest post-service medical evidence of a 
back disability is the August 1988 medical 
report which relates that the veteran was 
examined in 1984, more than 16 years after 
leaving active service.  No continuity o[f] 
symptomatology has been established between 
any back injury sustained in service and any 
current back disability.

The numerous private statements from the 
veteran's acquaintances and the August 1988 
letter from Dr. Roy, while helpful, do not in 
and of themselves establish that the veteran 
sustained a chronic back disability in service 
for which service connection may be granted.  
The veteran's testimony from the June 1989 
hearing is also helpful in determining how any 
back disability may have been incurred, but it 
is insufficient to establish that the back 
disability the veteran currently has is the 
result of the injury sustained during active 
service.  The panel further notes that the 
veteran stated that he sustained a second back 
injury in a work-related accident in 1984. 



The Board then proceeded to make the following findings of 
fact:

1.  The back injury sustained in service was 
acute and transitory and left no chronic 
residuals.

2.  The veteran's current back disability is 
not related to service.

The Board's April 1990 decision was decided by a panel.  As 
reflected in the body of the decision, the panel reviewed the 
service medical records, the lay statements in support of the 
claim, and the post-service medical evidence of record, to 
include the August 1988 statement by Dr. Roy.  This evidence 
included brief treatment for lumbar strain in 1967, a 
negative physical examination of the lumbar spine upon 
separation from service, a certified statement by the veteran 
upon separation that specifically denied any back problems, 
and lay history reported by the veteran to Dr. Roy which, at 
best, reflected a history of back problems beginning in late 
1979 or early 1980.  Thus, there was ample evidence of record 
to support the conclusion by the Board that the veteran's 
back injury sustained in service was acute and transitory and 
left no chronic residuals.  

The Board does not dispute that, at the time of the April 
1990 decision, there was positive evidence which supported 
the veteran's claim.  The lay statements of continuity of 
symptomatology, however, conflicted with the veteran's 
statement upon separation of service as well as his report of 
history to Dr. Roy in 1985.  Cf. United States v. Narciso, 
466 F. Supp. 252 (D.C. Mich. 1977) (rationale of the 'medical 
diagnosis or treatment exception' to the hearsay rule of the 
federal rules of evidence is that statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  
The statement submitted by Dr. Roy constituted competent 
evidence supportive of his claim, but the weight of that 
opinion was limited in scope given the veteran's 
contradictory report of history, lack of review of pertinent 
records and lack of rationale for the opinion expressed.  See 
e.g., Guerrieri v. Brown, 4 Vet. App. 467 (1993) (the 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings).  VA has never been bound to accept any opinion, 
from a VA examiner, private physician, or other source, 
concerning the merits of a claim.  Hayes v. Brown, 5 Vet. 
App. 60 (1993).   While the Board can't ignore the opinion of 
a treating physician, it is free to discount the credibility 
of that physician's statement.  Sanden v. Derwinski, 2 Vet. 
App. 97 (1992).

Thus, the veteran is expressing his disagreement with how the 
Board weighed and evaluated all the evidence of record in its 
April 1990 decision, and such an allegation cannot form the 
basis of a CUE claim.  38 C.F.R. § 20.1404(d)(3) (2002).  See 
Russell, 3 Vet. App. at 313-14 (1992) (en banc) ("In order 
for there to be a valid claim of [CUE], . . . the claimant, 
in short, must assert more than a disagreement as to how the 
facts were weighed or evaluated").  The Board relied on a 
determination that the back injury in service was acute and 
transitory in nature and absent residuals.  In doing so, it 
obviously made a determination that there was a lack of 
credible evidence to support a finding of a continuity of 
symptoms from the date of the injury in service.  Clearly, 
the Board discounted the doctors opinion because it was based 
on a history of events as related by the veteran, which was 
contradicted by contemporaneously recorded medical evidence.  
Specifically, the service records reflected treatment for 
only a couple of days; there was a normal separation 
examination together with a denial of any back problems at 
that time; and also there was a span of many years without 
persuasive contemporaneous evidence of continuing problems.  
Therefore, the Board did not substitute its own 
"unsubstantiated" opinion in denying the claim.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 172 (1991365 (Fed. Cir. 2001).  

Finally, the veteran's reference to service medical records 
not associated with the claims folder, even if obtainable by 
the Board at the time of its April 1990 decision, would not 
form the basis for a CUE claim.  Cook v. Principi, 318 F.3d 
1334, 1341 (Fed. Cir. 2002) (en banc); 38 C.F.R. § 20.1404(d) 
(2002).

The Board, therefore, finds that its April 1990 decision 
denying a claim for service connection for residuals of a 
back injury was not based on CUE as it represented a 
reasonable application of the known facts to the law then in 
existence.  The motion for revision or reversal on the basis 
of CUE, therefore, is denied.


ORDER

The motion alleging CUE in the Board's April 1990 decision is 
denied.




                       
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


